Citation Nr: 1437510	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-30 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of right wrist carpel tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1992.  He has had additional duty in the Reserve

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from a June 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

During the appeal service connection was granted for tinnitus.  That is a complete grant as to that benefit and the issue is no longer before the Board.

It is noted that the Veteran's claims file is located in Virtual VA and the Veterans Benefits Management System (VBMS) electronic files.  These files should be considered in any further action undertaken.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that in his substantive appeal the Veteran requested a Travel Board hearing at the RO.  He was scheduled for one in June 2013, but requested it be rescheduled due to a conflict with another appointment for that day.  He was rescheduled for a Travel Board hearing in August 2014.

The electronic record contains a document listed as a "Report of General Information," dated in July 2014.  The Veteran was apparently contacted by AOJ personnel to verify his attendance, and it was requested that the hearing be rescheduled.  For whatever reason, the hearing is administratively marked as "cancelled," but it does not appear that the hearing request has been withdrawn or cancelled in writing.  Thus, a hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  If he no longer desires a hearing, he should so indicate in writing to the AOJ and the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



